Citation Nr: 1209953	
Decision Date: 03/16/12    Archive Date: 03/28/12

DOCKET NO.  10-02 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD), anxiety, and depression.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

Appellant & Spouse
ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to October 1969.
      
The Veteran's claims come before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs' (VA) Regional Office (RO) in Muskogee, Oklahoma, that denied the benefits sought on appeal.  

The Board notes that the psychiatric claim on appeal has been developed as a claim for anxiety and depression.  However, the Court of Appeals for Veterans Claims has recently held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As such, the claim on appeal has been recharacterized to include any psychiatric disorder.

In June 2011, the Veteran testified at a personal hearing over which the undersigned Veterans Law Judge presided while at the RO.  A transcript of the hearing has been associated with the Veteran's claims file.

The Board notes that although additional medical evidence was submitted after the statement of the case, in a June 2011 statement, the Veteran waived his right to have this evidence reviewed in the first instance by the RO.

The issues of entitlement to service connection for diabetes mellitus, bilateral hearing loss, and a psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.
FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.  

2.  There is no competent evidence or opinion of a medical relationship between the Veteran's current tinnitus and his military service.


CONCLUSION OF LAW

The criteria for service connection for tinnitus have not been met.  
38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 5103A, 5107 (West Supp. 2011); 
38 C.F.R. §§3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board finds that the content requirements of a duty to assist notice have been fully satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  A letter from the RO to the Veteran dated in May 2009 provided him with an explanation of the type of evidence necessary to substantiate his claim, as well as an explanation of what evidence was to be provided by him and what evidence the VA would attempt to obtain on his behalf.  The letter also provided him with information concerning the evaluation and effective date that could be assigned should service connection be granted, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VA has no outstanding duty to inform the Veteran that any additional information or evidence is needed.

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Here, the Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue has been obtained.  His service treatment records and post service treatment records have been obtained.  He has been afforded a personal hearing before the Board.  He has been given a VA examination.  The Board does not have notice of any additional relevant evidence which is available but has not been obtained.  For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claim.  Therefore, no further assistance to the Veteran with the development of evidence is required.  

II.  Analysis

Service connection may be granted for disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of a preexisting injury or disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Establishing service connection generally requires (1) evidence of a current disability' (2) evidence of in service incurrence or aggravation of disease or injury; (3) evidence of a nexus between the claimed in service disease or injury and the present disability; Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Under 38 C.F.R. § 3.303 (b) an alternative method of establishing the second or third Shedden element is through a demonstration of continuity of symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post service continuity of the same symptomatology; and (3) evidence of a nexus between the present disability and the post service symptomatology.  38 C.F.R. § 3.303 (b); Savage v. Gober, 10 Vet. App. 488 (1997).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease process was incurred in service.  38 C.F.R. § 3.303 (d).

The Veteran seeks service connection for tinnitus.  He meets the first requirement for service connection for this condition because a June 2009 VA examination report contains a diagnosis of tinnitus.  

The Veteran and his representative essentially maintain that he has developed tinnitus that is attributable to his experiences on active service in the 1960's.  The Veteran's military occupational specialty (MOS) was as a marine mechanic.  He states that he was exposed to heavy noise while working in the engine rooms in twelve-hour shifts.

There is no evidence in the service treatment records of complaints or findings indicative of tinnitus.  Nonetheless, in the July 2009 rating decision on appeal, the RO conceded the presence of in-service hazardous noise exposure given the Veteran's MOS.  Moreover, the United States Department of Defense (DOD) has established lists of military occupational specialties and the corresponding probability of hazardous noise exposure for each branch of the Armed Services.  Here, the Veteran's MOS, marine mechanic, has been identified as an MOS with "highly probable" hazardous noise exposure.  This is the highest likelihood of noise exposure contemplated by the DOD list.  See Duty MOS Noise Spreadsheets, Veterans Benefits Administration Fast Letter 10-35 (Dep't of Veterans Affairs, September 2, 2010).   As such, the Board finds that the in-service incurrence of the Veteran's tinnitus is established.

However, the only nexus opinion associated with the claims file is that of the June 2009 VA examiner who concluded, "it is less likely than not that the Veteran's tinnitus is related to his occupation as a marine mechanic due to the reported time of onset and exposure to recreational noises without the use of hearing protection."  During the examination, the Veteran reported that his tinnitus had existed for several years.  He stated that he experienced an onset of symptoms with no isolated precipitating event.  He reported that the tinnitus is persistent in both ears.  It was noted that during military service, the Veteran worked as a boilerman and that he also fired weapons without the use of hearing protection.  Following service, he worked as a lineman for 10 years, a policeman for 12 years, both without the use of hearing protection and without entering a hearing conservation program.  He also worked in a warehouse for 17 years with hearing protection, and he entered a hearing conservation program.  He participated in recreational hunting without the use of hearing protection.

Also of record is the testimony of the Veteran's wife of 37 years, who stated that the Veteran has difficulty hearing her and that she has to repeat herself when talking to him.  She also testified that the Veteran turns the volume on the television up loud, and that he complains of ringing in the ears.  See Hearing transcript, pp. 4-5.

Unfortunately, based on a review of the entire evidence of record, the Board cannot find that service connection is warranted for tinnitus.

The Board finds that the June 2009 VA medical opinion is persuasive and assigns it great probative weight.  The opinion was rendered by a qualified medical professional who has the clear expertise to opine on the matter at issue in this case.  The examiner offered an adequate rationale for her opinion, namely, that the Veteran's post-service noise exposure from recreational hunting, and occupations as a lineman and policeman without the use of hearing protection, combined with the fact that the Veteran reported an onset of tinnitus of only several years prior, indicated that it was less likely than not that the tinnitus was related to service.  See Nieves-Rodriguez v. Peake, 2 Vet. App. 295 (2008) (discussing factors for determining probative value of medical opinions).  While it is unclear from the examination report itself whether the examiner reviewed the claims file, the pertinent information regarding the Veteran's in-service noise exposure was fully considered and addressed by the examiner.  In fact, in the examination request prepared by the RO, the examiner was specifically instructed that in-service noise exposure was conceded due to his MOS as a marine mechanic.  The applicable and appropriate history was recorded and there is no showing that the examination report provided a substantially different picture of the Veteran's disability than the evidence in the claims file.  All diagnostic testing necessary for assessing the Veteran's disability was conducted, and all subjective and objective symptomatology was described.  The medical examiner's findings were factually accurate and fully articulated, and a valid medical analysis was applied in assessing the Veteran's disability.  See Nieves, 22 Vet. App. at 304.  

The Board is aware that VA adjudicators are also directed to assess lay evidence as well.  As a general matter, a lay person is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159; see Routen v. Brown, 10 Vet. App. 183, 186 (1997) (holding that a lay person is generally not capable of opining on matters requiring medical knowledge).  In certain circumstances, however, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In addressing lay evidence and determining its probative value, attention is directed to both competency (a legal cause of determining whether testimony may be heard and considered) and credibility (a factual determination going to the probative value of the evidence to be made after the evidence has been submitted).  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308 (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 1007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus).

In weighing credibility, VA may consider interest, bias, inconsistent statements, character, internal consistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is not accompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1335 (Fed. Cir. 2006); but see Maxon v. Gober, 230 F.3d 1330 (Fed. Cir. 2000). (holding that evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim.

In this case, the Board does not doubt the sincerity of the Veteran's recent statements as to tinnitus, and those of his wife.  However, the probative value of his statements and others must be weighed against the gap between separation from service and the initial documentation of tinnitus, a time frame which spans decades.  See Maxson v. Gober, supra.  The Board questions the Veteran's statements as to credibility in that he has suffered from tinnitus for over 40 years as he was seen on several occasions prior to the time of his examination at VA in 2009 when he had the opportunity to refer to tinnitus and he did not do so.  He has also made inconsistent statements, as he reported that his tinnitus arose only several years ago on VA examination in June 2009.  Also the VA examiner noted that the Veteran had a lengthy period of noise exposure following service while working as a lineman, police officer, and engaging in recreational hunting.

In sum, the Board finds the prolonged period without medical complaint and the detailed opinion from the VA examiner to substantially outweigh the recent lay statements from the Veteran and others.  The recent lay statements are not consistent with other evidence of record and the Board does not find them to be persuasive.  Accordingly, the Board finds the preponderance of the evidence is against the claim, and it therefore must be denied.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine of 38 U.S.C.A. § 5107 (b) is not for application.


ORDER

Service connection for tinnitus is denied.


REMAND

The record as it stands is inadequate for the purpose of rendering a fully informed decision as to the remaining claims that have been certified for the Board's review at this time.  Where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order to fulfill the statutory duty to assist the Veteran in developing facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

With regard to the Veteran's claim for diabetes mellitus, the record currently does not contain a diagnosis of this disorder.  However, a June 2007 private medical record indicates a borderline measurement involving the possibility of diabetes, and an August 2007 private medical record shows a diagnosis of glucose intolerance.  In August 2011 statements from the Veteran and his representative, it is contended that the Veteran now has a diagnosis of diabetes mellitus.  Efforts should be made to obtain documentation of this diagnosis, and any medical records related thereto.

With further regard to the Veteran's diabetes claim, the Veteran has testified that he never set foot in Vietnam.  See Hearing Transcript, pp. 12-13.  However, through detailed and extensive argument by his representative, the Veteran argued that his ship, the USS Goldsborough, traveled in the inland waterways of Vietnam.  Service connection is presumed for certain disabilities, including diabetes which manifest in Veterans with confirmed herbicide exposure in Vietnam or other locations where herbicides were known to be used.  However, the Veteran's service therein must first be established.

"Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii) (2011).  An opinion of the General Counsel for VA held that service on a deep-water naval vessel off the shores of Vietnam without proof of actual duty or visitation in the Republic of Vietnam may not be considered service in the Republic of Vietnam for purposes of 38 U.S.C.A. § 101(29)(A), which defines the Vietnam era as the period beginning on February 28, 1961, and ending on May 7, 1975; and that this was not inconsistent with the definition of service in the Republic of Vietnam found in 38 C.F.R. § 3.307(a)(6)(iii).  VAOPGCPREC 27-97 (July 23, 1997).  The opinion also held that the Veteran must be diagnosed with one of the specific diseases listed in 38 C.F.R. § 3.309(e), which is the case at present, as diabetes mellitus is among the specified disabilities.

Since issuance of VAOPGCPREC 27-97, VA has reiterated its position that service in deep-water naval vessels (i.e. "Blue Water" service) offshore of Vietnam, as opposed to service aboard vessels in inland waterways of Vietnam (i.e. "Brown Water service") is not included as "service in the Republic of Vietnam" for purposes of presumptive service connection for Agent Orange diseases.  See comments section in Federal Register announcement of final rule adding diabetes to the list of Agent Orange presumptive diseases, 66 Fed. Reg. 23166 (May 8, 2001).  Further, the VA Adjudication Procedure Manual, M21-1MR, contains a note that "[s]ervice aboard a ship that anchored in an open deep- water harbor, such as Da Nang, Vung Tau, or Cam Rahn Bay, along the RVN coast does not constitute inland waterway service or qualify as docking and is not sufficient to establish presumptive exposure to herbicides."  M21-MR, IV.ii.1.H.28.h.  The note goes on to state that "[e]vidence of shore docking is required in order to concede the possibility that the Veteran's service involved duty or visitation in the RVN."  Id.  

Further, in Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), the United States Court of Appeals for the Federal Circuit (Federal Circuit) upheld the Board's interpretation that, for purposes of applying the presumption of exposure to herbicides under 38 C.F.R. § 3.307(a)(6)(iii), the serviceman must have actually been present at some point on the landmass or the inland waters of Vietnam during the Vietnam conflict.  

In January 2010 and June 2010, VA released a Compensation and Pension (C&P) bulletin indicating that a number of offshore "blue water" naval vessels conducted operations on the inland "brown water" rivers and delta areas of Vietnam. The Bulletin went on to indicate that if a Veteran was on board one of the specifically named vessels that engaged in brown water service, during a specific time period, then the Veteran may be presumed to have been exposed to herbicides.

In this case, records indicate that the Veteran served aboard the U.S.S. Goldsborough in the official waters of the Republic of Vietnam from September 20, 1967 to September 21, 1967, September 27, 1967 to September 30, 1967, November 21, 1967, November 23, 1967, and December 12, 1968 to February 18, 1969.  Unfortunately, the January 2010 and June 2010 C&P Bulletins do not identify the U.S.S. Goldsborough as having operated in brown water or to have been docked to land.  As such, on remand the RO should additionally ask the Veteran for buddy statements or any other corroborating evidence to show that he served in the "brown waters" of Vietnam.

With regard to the Veteran's claims for bilateral hearing loss and a psychiatric disorder, a remand is required in order to afford the Veteran a VA examination to determine the nature and etiology of his disability.  In the case of a disability compensation claim, VA's duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c)(4) (2011). Such an examination or opinion is necessary to make a decision on a claim if all of the lay and medical evidence of record (1) contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; and (2) indicates that the disability or symptoms may be associated with the claimant's active military, naval, or air service; but (3) does not contain sufficient medical evidence for VA to make a decision on the claim.  Id.

Here, while the Veteran was afforded an audiological examination in June 2009 which did not document the presence of bilateral hearing loss for VA purposes, at the June 2011 hearing, the Veteran and his wife testified that his hearing has worsened since the VA examination.  See Hearing Transcript, p. 6.  The Veteran's wife testified that the Veteran has difficulty hearing her speech, as well as the television.  See Hearing Transcript, p. 4.  The Veteran further testified that he would be willing to appear for any VA examination ordered by the Board.  See Hearing Transcript, p. 15.  As noted, VA has already conceded the presence of in-service hazardous noise exposure, given the Veteran's MOS.  See Rating Decision, July 2009.  Given all of this, the Board finds that further VA examination is necessary to properly adjudicate the claim.

As for the psychiatric claim, during the pendency of the appeal, 38 C.F.R. § 3.304(f) pertaining to PTSD was amended as follows:

(f)(3) If a stressor or claim by a Veteran is related to the Veteran's fear of hostile military or terroristic activity and the VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.

For purposes of this paragraph, "fear of hostile military or terroristic activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an improvised explosive device; a vehicle-embedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psychophysiological state of fear, helplessness, or horror.

The Veteran in this case receives consideration under the amended version of 38 C.F.R. § 3.304(f) because his claim was appealed to the Board prior to July 13, 2010, the date VA amended the regulation, but not decided by the Board as of July 13, 2010.

VA has a duty to assist Veterans in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  This duty to assist includes providing a thorough and contemporaneous medical examination.  At the June 2011 hearing, the Veteran testified to his fear of enemy fire during his Vietnam service.  As noted by the undersigned, VA has acknowledged that the Veteran was exposed to such enemy attack.  See Hearing transcript, pp. 9-10.  Moreover, service medical records show that in September 1967, the Veteran was diagnosed with carbon monoxide poisoning, which included a lengthy period of unconsciousness, and that he suffered from a resulting memory defect and deficiency in mental calculations.  In a December 1968 service treatment record, the Veteran was noted to have been in fear and anxiety concerning a fight in the brig.  

The Veteran has not yet been afforded a comprehensive psychiatric examination by VA for the purpose of obtaining an opinion from the psychiatrist or psychologist as to the etiology of his disorder.  Such an examination is necessary to properly adjudicate the claim.

Further, to ensure that all due process requirements are met, and that the record before the examiners is complete, the RO should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claims on appeal.  The notice letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2011) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  

After providing the required notice, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2011).  

The actions identified herein are consistent with the duties imposed by the Veterans Claim Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should send to the Veteran and his representative a letter requesting that he provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  

The RO should specifically request that the Veteran complete signed, current authorization(s) to enable it to obtain all records pertaining to his recent diagnosis of diabetes mellitus.

The RO should also specifically as the Veteran to provide any buddy statements or other corroborating evidence to show that he served in the inland "brown waters" of Vietnam.

The RO should also clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claims within the one-year period).

2.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  After all records and/or responses received from each contacted entity have been associated with the claims file, the RO should arrange for the Veteran to undergo VA audiological examination, by an appropriate professional, at a VA medical facility.  The entire claims file, to include a complete copy of the REMAND, must be made available to the individual designated to examine the Veteran, and the report of examination should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all results made available to the examining physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that any hearing loss had its onset in or is otherwise medically related to service.  In this regard, the examiner should concede the presence of in-service noise exposure, given the Veteran's military occupational specialty of marine mechanic.   

The examiner should set forth all examination findings, along with the complete rationale for the conclusions reached in a printed (typewritten) report. 

4.  Also after all records and/or responses received from each contacted entity have been associated with the claims file, the Veteran should be afforded an examination by a physician knowledgeable in psychiatry for the purpose of determining whether or not he has PTSD or any other chronic acquired psychiatric disorder attributable to his active military service.  Prior to the examination, the claims folder must be made available to and reviewed by the examiner.  A notation to the effect that this record review takes place should be included in the report by the psychiatrist or other examiner.
  
The examiner should elicit from the Veteran a detailed history regarding the onset of ongoing symptoms.  All indicated tests and studies, to include psychological testing, are to be performed.  The examiner should identify all objective indications of psychiatric disability.  The examiner should state whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's current symptoms are related to a confirmed stressor or a stressor involving fear of hostile military activity.  The Veteran has reported stressors involving fear of hostile military or terroristic activity, and, therefore, the examiner should opine as to whether such reported stressors are adequate to support a diagnosis of PTSD.  In the alternative, the examiner is asked to express an opinion as to whether there is any other psychiatric disorder present that is at least as likely as not related to the Veteran's active service.  The complete rationale for any opinion expressed should be provided.  

5.  If the Veteran fails to report to the scheduled examinations, the RO must obtain and associate with the claims file a copy of any notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

6.  To help avoid further remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claims on appeal in light of all pertinent evidence and legal authority.

8.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative a supplemental statement of the case that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ROBERT E. O'BRIEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


